Citation Nr: 1031571	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-27 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Bay Pines Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for services rendered on September 6, 2006, October 21, 
2006, and November 3, 2006, from Lee Memorial Hospital.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner





INTRODUCTION

The Veteran served on active duty from September 1979 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Bay Pines Healthcare System 
(RO).


FINDINGS OF FACT

1.  The medical expenses incurred on September 6, 2006, October 
21, 2006, and November 3, 2006, were not authorized by VA.

2.  At the time services were rendered, service connection was in 
effect for the Veteran's schizophrenia, paranoid type, with 
unspecified physical manifestations involving the area of his 
left 4th costal chondral junction, rated as 30 percent disabling, 
and gastroesophageal reflux disorder, with esophagitis, rated as 
10 percent disabling.

3.  The evidence of record does not show that the private medical 
care provided to the Veteran on September 6, 2006, October 21, 
2006, and November 3, 2006, was rendered for a service-connected 
disability or a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability; nor does the record show that the Veteran has a total 
disability permanent in nature resulting from a service-connected 
disability or that he was a participant in a vocational 
rehabilitation program at the time of the hospitalization.

4.  The record does not reflect that the Veteran's September 6, 
2006, October 21, 2006, and November 3, 2006 treatment was on an 
emergency basis, or that the Veteran was forced to seek private 
care because VA or other Federal facility treatment was or would 
have been refused.



CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses 
incurred on September 6, 2006, October 21, 2006, and November 3, 
2006, in connection with private treatment at Lee Memorial 
Hospital, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA has certain notice and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA, with its expanded duties, is not applicable to cases 
involving unauthorized medical expenses claims, as the statute at 
issue in such cases is not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA)., but rather in 
Chapter 17.  Barger v. Principi, 16 Vet. App. 132 (2002).  

The provisions of Chapter 17 of the 38 U.S.C.A., and 38 C.F.R. 
Part 17, contain their own notice requirements.  Regulations at 
38 C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  A veteran has 
the duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances necessitating 
the non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of the 
claim."  38 C.F.R. § 17.124 (2009).  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the veteran of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, letters dated in November 2006, February 2007, and 
April 2007, advised the Veteran of the information necessary to 
substantiate his claim.  The Veteran was sent a VA Form 4107, 
Notice of Procedural and Appellate Rights, with the each of the 
original determinations of his claims for entitlement to 
reimbursement.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
The RO explained to the Veteran the bases for denial of the 
claims, and afforded him the opportunity to present information 
and evidence in support of the claims.  There is no indication 
that any additional notice or development would aid the Veteran 
in substantiating his claims.  Thus, any deficiency of notice or 
of the duty to assist constitutes harmless error.  

In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting 
that remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.

Historically, the Veteran served on active duty from September 
1979 to October 1980.  The Veteran is seeking reimbursement for 
medical expenses incurred on 3 different dates.  The evidence of 
record demonstrated that he received medical care at Lee Memorial 
Hospital in Fort Myers, Florida, on September 6, 2006, October 
21, 2006, and November 3, 2006.  On each of these occasions, the 
Veteran went to the emergency room in order to refill a 
prescription for pain medication due to chronic mouth and/or 
dental pain.  According to written statements he submitted during 
the course of this appeal, the Veteran sought this "emergency" 
care because the "need" arose after the regular business hours 
of his local VA outpatient clinic.  The Veteran also asserted 
that he was experiencing seizures at the time he received this 
"emergency" treatment and, thus, was unable to drive to the 
closest VA Medical Center, which he claimed was 120 miles each 
way.

On September 6, 2006, the Veteran went to the emergency room for 
a refill of his pain medication; he reported a history of 
diabetic neuropathy; chronic mouth pain in the form of 
generalized aches in his upper teeth; and that he was seen by a 
dentist who prescribed antibiotics "in the past."  After a 
physical examination, the assessment was chronic mouth pain, 
diabetic neuropathy, and medication refill.  The Veteran was then 
counseled that the emergency room was not the appropriate place 
to seek a refill of chronic pain medication; that this would be 
the only time that a refill would be issued; and that he should 
follow-up with the VA.  There were no complaints or clinical 
finding of seizures.

On October 21, 2006, the Veteran went to the Lee Memorial 
Hospital emergency room complaining of a long history of left jaw 
and left facial pain.  He stated that he needed a pain medication 
prescription refilled because a "tooth was bothering him."  The 
Veteran described the pain as constant, severe, and aching in 
nature.  After a physical examination, the assessment was 
toothache and chronic facial pain.  He was given a prescription 
for Vicodin to use along with his morphine prescription and 
instructed to follow-up with the VA.  Significantly, the Veteran 
did not complain of nor was he treated for seizures on this 
occasion.

On November 3, 2006, the Veteran again went to the Lee Memorial 
Hospital emergency room for a refill of pain medications, 
complaining of chronic mouth and dental pain.  It was noted that 
the Veteran was seen in the emergency room on 2 prior occasions 
with similar complaints, and that the Veteran had not followed-up 
with the VA or a dentist concerning his medical complaints.  A 
physical examination was administered, and the assessment was 
chronic facial pain and odontalgia.  Upon discharge the Veteran 
was again instructed that no further narcotics would be provided 
to him through the emergency room and he was again instructed to 
follow-up with the VA.  The Veteran did not complain of and was 
not treated for seizures.

A VA doctor reviewed the treatment reports generated as a result 
of each of the above mentioned visits to the emergency room and 
determined that each visit was "non-emergent" in nature and 
that VA facilities were available to the Veteran.

The Veteran has filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at Lee 
Memorial Hospital.  Generally, the treatment of a veteran at a 
non-VA hospital at VA expense must be authorized in advance.  See 
38 C.F.R. § 17.54.  VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) 
(1)-(8); 38 C.F.R. §-17.52 (2009).  There is no allegation in 
this case that VA contracted with Lee Memorial Hospital for the 
Veteran's treatment at issue herein.  A claim for payment or 
reimbursement of services not previously authorized may be filed 
by the Veteran who received the services (or his/her guardian) or 
by the hospital, clinic, or community resource which provided the 
services, or by a person other than the Veteran who paid for the 
services.  38 C.F.R. § 17.123 (2009).  In this case, the claim 
for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be paid 
on the basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1)  For an adjudicated 
service-connected disability; (2)  For 
nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated 
service- connected disability; (3)  For any 
disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability; (4)  For any 
illness, injury or dental condition in the case 
of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 
and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in [38 C.F.R.] § 17.48(j); 
and

(b)  In a medical emergency.  Care and services 
not previously authorized were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to life or health, 
and

(c)  When Federal facilities are unavailable.  
VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All 
three of these statutory requirements must be met before payment 
may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

At the time the Veteran received the treatment at issue herein, 
service connection had been granted for schizophrenia, paranoid 
type, with unspecified physical manifestations involving the area 
of left 4th costal chondral junction, rated as 30 percent 
disabling, and gastroesphageal reflux disorder, with esophagitis, 
rated as 10 percent disabling.  There was no evidence that the 
Veteran was rated as permanently and totally disabled due to his 
service-connected disabilities, or was participating in a 
rehabilitation program at the time of his care in September, 
October, or November.  As mentioned above, the Veteran went to 
the Lee Memorial Hospital emergency room complaining of mouth 
and/or dental pain and had a prescription for pain medication 
refilled on each occasion.  The evidence of record did not 
demonstrate that his chronic mouth and/or dental pain had been 
granted service connection, or that such pain was associated with 
and held to be aggravating an adjudicated service-connected 
disability.  Further, the 3 instances of treatment were not 
rendered in a medical emergency of such a nature that delay would 
have been hazardous to life or health, and there was no evidence 
that VA or other Federal facilities were not feasibly available.  
Although the medical evidence reflects that the Veteran reported 
to the Lee Memorial Hospital emergency room with his complaints 
of chronic mouth and/or dental pain, the Veteran was instructed 
that the emergency room was not the appropriate place to seek a 
prescription refill.  Moreover, a VA physician reviewed the 
evidence pertinent to this claim and determined that the 
treatment provided was non-emergent and that VA facilities were 
feasibly available.  Despite the Veteran's assertion that he was 
experiencing seizures and could not go to a VA facility, the 
medical evidence did not demonstrate complaints of or treatment 
for seizures on any of the 3 dates in question.  Thus, there is 
no evidence of record indicating that any of the medical care at 
issue herein was provided in an emergency situation or that VA 
facilities were unavailable at the time that treatment was 
provided.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728.  Id.; see 
38 C.F.R. § 17.120.

Nevertheless, payment for or reimbursement of emergency services 
for nonservice-connected disorders in non-VA facilities may be 
authorized under the Millennium Health Care Act.  See 38 U.S.C.A. 
§ 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible 
for reimbursement under this authority, all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson 
who possesses an average knowledge of health and 
medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was brought 
to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but 
payment is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);


(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the Veteran or 
provider against a third party for payment of 
such treatment and the Veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.[A. §] 1728 for the 
emergency treatment provided (38 U.S.C.[A. §] 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
Veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board finds that payment or reimbursement for the September 
6, 2006, October 21, 2006, and November 3, 2006 medical treatment 
is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 
17.1000-1003.  For the reasons explained above, the medical 
services at issue herein were not provided in an emergency 
medical situation.  Moreover, the evidence of record did not 
reflect the location of the nearest VA facility to be unfeasible.  
The Veteran asserted that traveling to the nearest VA medical 
center was not feasible because he was experiencing seizures at 
the time.  The evidence of record did not demonstrate that the 
Veteran complained of or was treated for seizures on any of the 3 
instances of treatment at the Lee Memorial Hospital emergency 
room.  Accordingly, the criteria for payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities have not been met.  As the law requires that all of 
the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order 
for payment or reimbursement of unauthorized medical expenses, 
such payment is not warranted in this case.  38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1002.


As the preponderance of the evidence is against the Veteran's 
claim in this case, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses provided on 
September 6, 2006, October 21, 2006, and November 3, 2006, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


